REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending. Claims 1 and 17 are currently amended. Claims 21-110 are cancelled. Claim 111 is newly added. No new subject matter is added. 
Allowable Claims
3.	Claims 1-20 and 111 are allowable.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for reciting, inter alia, “wherein the cover is configured to cooperate with the sole to form a sealed chamber”.
Randolph teaches all of the limitations, as discussed previously in the Non-Final Rejection. However, Randolph fails to teach wherein the cover is configured to cooperate with the sole to form a sealed chamber. As mentioned by the applicant, the cover (sleeve (112)) of Randolph does not explicitly describe the cover being configured to cooperate with the sole (boot (130)) to form a sealed chamber. The examiner agrees and further points out that the sealed chamber (101) in Randolph is only between the dressing and the intact skin, not formed by the sleeve and the boot. The sole/boot only forms a rigid cast to protect the underlying sleeve and manifold without any mention of forming a sealed chamber. There is no prior art that was found that would be combinable with Randolph to meet the limitation of the claim. Claims 2-20 and 111 are allowable for depending from claim 1. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/E.R./ (2/4/22)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        6 February 2022